Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. This application contains total 9 claims. Claims 1 through 9 were considered.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/19/2019 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The oath/declaration filed on 12/19/2019 was received and reviewed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 4 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,341,295 B1) hereafter Liu in view of Suryanarayanan et al. (US 2014/0258374 A1) hereafter Surya in view of Du et al. (US 2020/0210496 A1) hereafter Du in view of Ishihara et al. (US 2018/0278708 A1) hereafter Ishihara further in view of Chowdhury et al. (US 2014/0286258 a1) hereafter Chowdhury.

Regarding claim 1, Liu teaches a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising: 
receiving, at a distributed data transfer control device coupled to a base station (fig. 1(102A-N)), a data acquisition request of data retained by a plurality of servers (fig. 1(104A-N, 105A-N)) from a mobile terminal (fig. 1(108A-N) and [Col 5, 23-30]: Client nodes 108A-N initially send requests through network 106 toward such virtual IP addresses. Due to advertising by load-balancing nodes 102A-N, these requests are routed to and intercepted by load-balancing nodes 102A-N. Load-balancing nodes 102A-N send intercepted requests to various ones of server nodes 104A-N and 105A-N (i.e. load-balancing node receive request from the client node to obtain data from server)); 
determining whether a first list is included in the data acquisition request, the first list indicating at least some of the plurality of servers as a data retention ([Col 5, 66-67; Col 6, 1-14]: In block 204, a first IP packet is received at the load-balancing node. The first IP packet also indicates the particular virtual IP address as a destination IP address. For example, load-balancing node 102A may receive an IP packet that client node 108A addressed to the particular virtual IP address that is associated with server cluster 110A. For example, load-balancing node 102A may receive an IP packet that client node 108A addressed to the particular virtual IP address that is associated with server cluster 110A. In block 206, a server node is selected from among a plurality of server nodes (i.e. load balancer determines server cluster associated with the destination address included in the request packet, here destination address is of sever to obtain data)); 
based on a communication speed indicated in the first list or the second list, identifying one of the data retention servers as an acquisition destination server to acquire the data from the acquisition destination server ([Col 13, 64-67; Col 14, 1-4]: the SYN/ACK race technique can be used to determine the relative latency “distances” between client and server nodes. This distance information can be used to generate a network map. The network map, in turn, can be used to make load-balancing decisions. For example, based on such a network map, load-balancing node 102 may select, from among server nodes 104A-N, a server node that has the least latency relative to client node 108A. [Col 17, 42-54]: load-balancing node 102 may select, from among multiple server nodes, the server node that has the least latency (i.e. faster connection or speed), or which is closest to, the client node that sent the request. For another example, load-balancing node 102 may select, from among multiple server nodes, the server node that is least loaded. Load-balancing node 102 may base its selection upon both the latency and load factors discussed above (i.e. selecting server based on the destination information provided in the request)).
Liu however does not teach a mobile terminal wirelessly coupled to the base station; based on a communication speed between the distributed data transfer control device and each of the data retention servers, identifying one of the data retention servers as an acquisition destination server to acquire the data from the acquisition destination server; when the first list is not included in the data acquisition request, acquiring a second list indicating the plurality of servers as the data retention server, from a management server that manages a distributed storage destination of the data; determining whether the mobile terminal is capable of completing acquisition of the data in a period in which the mobile terminal stays within a communication available range of the base station, based on a current position, a movement direction, and a movement speed of the mobile terminal and a data size of the data; when it is determined that completion of acquisition of the data in the period is possible, creating a third list indicating the acquisition destination server as the data retention server; when it is determined that the completion of the acquisition of the data in the period is not 
	Surya teaches based on a communication speed between the distributed data transfer control device and each of the data retention servers ([110]: At block 608, the latency calculation module 406 calculates a latency factor (latency is based on speed or bandwidth) for each data center 102 from the set of data centers identified at the block 606. The latency factor may be based on communication between a router located in a geographic region 122 in communication with the user computing system 104 and a system at the data center 102 (i.e. determining latency between the data centers and the router)), identifying one of the data retention servers as an acquisition destination server to acquire the data from the acquisition destination server (fig. 6(608-612) and [111]: The hosted computing environment resource allocation system 140 identifies the data center 102 with the lowest latency factor at the block 610. At block 612, the hosted computing environment 114 grants a user of the user computing system 104 access to the computing resource at the identified data center 102 (i.e. identify data center with lowest latency as the destination for client request));
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Surya and based on communication speed  for use by a user (Surya, [98]).
Liu in view of Surya however does not teach a mobile terminal wirelessly coupled to the base station; when the first list is not included in the data acquisition request, acquiring a second list indicating the plurality of servers as the data retention server, from a management server that manages a distributed storage destination of the data; determining whether the mobile terminal is capable of completing acquisition of the data in a period in which the mobile terminal stays within a communication available range of the base station, based on a current position, a movement direction, and a movement speed of the mobile terminal and a data size of the data; when it is determined that completion of acquisition of the data in the period is possible, creating a third list indicating the acquisition destination server as the data retention server; when it is determined that the completion of the acquisition of the data in the period is not possible, creating a fourth list that indicates two or more of the plurality of servers indicated in the second list as the data retention server; and 61Fujitsu Ref. No.: 18-01976transmitting the data, and the third list or the fourth list to the mobile terminal.
	Du teaches when the first list is not included in the data acquisition request ([57]: Step 41: A query server 410 obtains a query request of a terminal device (i.e. request not including first list or information of the destination server, here request without information of destination server is no first list)), acquiring a second list indicating the plurality of servers as the data retention server, from a management server that manages a distributed storage destination of the data (fig. 4 and [60]: Step 42: The query server 410 sends the query request to at least one first proxy server 421. The first proxy server 421 requests a machine list from a configuration management server 240 based on attribute information of the query request, so as to obtain information of an engine server 260 in which index data corresponding to the query request is located (i.e. acquiring second list from management server)); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya to incorporate the teachings of Du and acquiring a second list indicating the plurality of servers as the data retention server from a management server when the first list is not included in the data acquisition request. One of ordinary skilled in the art would have been motivated to combine the teachings in order to obtain information of an engine server (Du, [60]).
Liu in view of Surya and Du however does not teach a mobile terminal wirelessly coupled to the base station; determining whether the mobile terminal is capable of completing acquisition of the data in a period in which the mobile terminal stays within a communication available range of the base station, based on a current position, a movement direction, and a movement speed of the 
	Ishihara teaches a mobile terminal wirelessly coupled to the base station ([60]: Communication performance of the wireless network the relaying device is connected directly (the network between the relaying device and the terminal 113) (i.e. the terminal 113 is connected to relaying device wirelessly));
	determining whether the mobile terminal is capable of completing acquisition of the data in a period in which the mobile terminal stays within a communication available range of the base station ([84, 86]: the redirection device 114 holds scores which are used to determine whether it is possible to save data units in a relaying device or not (i.e. determine if the relaying device is capable of saving data and further transmit to the terminal).  The score is determined based on the current status of the relaying device, the network status. The redirection device 114 selects the relaying device with the highest score and returns information indicating relaying device selected by this algorithm (S225)), based on a current ([85]: the redirection device 114 uses the information regarding radio wave sent by the terminal 113 to determine the status of movement for terminal 113 (i.e. determine the position and movement)), a movement direction, and a movement speed of the mobile terminal ([86]: If the redirection device 114 determines that the terminal 113 is moving (YES in S223), the redirection device 114 measures the direction of movement and the speed of the terminal 113 (S226)); 
	when it is determined that completion of acquisition of the data in the period is possible ([87-88]: If the redirection device 114 determines that the terminal 113 is moving (YES in S223), the redirection device 114 measures the direction of movement and the speed of the terminal 113 (S226).  Then, the range of destination within a certain period is estimated from the measured direction of movement and speed.  Then, the relaying device located in the range of destination is specified (S227) (i.e. determine the relaying device to obtain the data within certain period)), creating a third list indicating the acquisition destination server as the data retention server ([39, 92]: The redirection device 114 which has received the data acquisition request identifies the IP address of the optimal relaying device for the terminal 113, based on the information that is managed (S114).  The redirection device 114 sends a redirection response including the identified IP address to the terminal 113 (S115) (i.e. providing IP address of the relaying device, this is the third list indicating the destination server)); 
([87-88]: If the redirection device 114 determines that the terminal 113 is moving (YES in S223), the redirection device 114 measures the direction of movement and the speed of the terminal 113 (S226).  Then, the range of destination within a certain period is estimated from the measured direction of movement and speed.  Then, the relaying device located in the range of destination is specified (S227) (i.e. determine if there are any relaying device to obtain the data within certain period)), creating a fourth list that indicates two or more of the plurality of servers indicated in the second list as the data retention server ([86]: The redirection device 114 selects the relaying device with the highest score and returns information indicating relaying device selected by this algorithm (S225). [87]: A plurality of relaying devices can be specified in step S227 (i.e. multiple relaying device may be specified based on terminal movement and speed)); and  61Fujitsu Ref. No.: 18-01976 
transmitting the data, and the third list or the fourth list to the mobile terminal ([39]: The redirection device 114 identifies the IP address of the optimal relaying device for the terminal 113, and sends a redirection response including the identified IP address to the terminal 113 (S115) (i.e. providing IP address of the relaying device, this is the third list indicating the destination server)).  
(Ishihara, [83]).
Liu in view of Surya, Du and Ishihara however does not teach determining whether the mobile terminal is capable of completing acquisition of the data in a period in which the mobile terminal stays within a communication available range of the base station, based on a data size of the data.
	Chowdhury teaches determining whether the mobile terminal is capable of completing acquisition of the data in a period in which the mobile terminal ([133]: the base station's processor can determine a total size of data packets that can be received by the base station. The total size of data packets can be determined based on at least one of the following: a strength of a radio signal existing between the user device and the eNodeB base station, a quality of a radio signal existing between the user device and the eNodeB base station, an estimated bit rate of data traversing between the user device and the eNodeB based on the at least one buffer status report from an ability of the user device to receive data packets having a predetermined size (i.e. determine if user device is capable to obtain certain size data based on data size)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du and Ishihara to incorporate the teachings of Chowdhury and determining if the mobile terminal is capable of completing acquisition of the data based on data size. One of ordinary skilled in the art would have been motivated to combine the teachings in order for transmission of data packets between a user device and a server (Chowdhury, [124]).

	Regarding claim 4, Liu in view of Surya, Du, Ishihara and Chowdhury teaches the non-transitory, computer-readable recording medium of claim 1.
	Ishihara further teaches wherein, in the determining of whether the completion of the acquisition of the data is possible, a data acquisition completion estimated position indicating a position of the mobile terminal when the acquisition of the data is completed is calculated based on the current position, the movement direction ([84-85]: The redirection device 114 holds scores which are used to determine whether it is possible to save data units in a relaying device or not. the redirection device 114 uses the information regarding radio wave sent by the terminal 113 to determine the status of movement for terminal 113 (i.e. determine the position and movement)), the movement speed of the mobile terminal ([86]: If the redirection device 114 determines that the terminal 113 is moving (YES in S223), the redirection device 114 measures the direction of movement and the speed of the terminal 113 (S226)), and it is determined whether the completion of the 62Fujitsu Ref. No.: 18-01976 acquisition of the data is possible, based on whether the data acquisition completion estimated position is within a communication available range of the base station coupled to the computer ([86]: The redirection device 114 selects the relaying device with the highest score and returns information indicating relaying device selected by this algorithm (S225). [87]: One relaying device can be specified in step S227).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara and Chowdhury to further incorporate the teachings (Ishihara, [83]).
Chowdhury further teaches determining of whether the completion of the acquisition of the data is possible, a data acquisition completion estimated position indicating a position of the mobile terminal when the acquisition of the data is completed is calculated based on the data size of the data ([133]: the base station's processor can determine a total size of data packets that can be received by the base station. The total size of data packets can be determined based on at least one of the following: a strength of a radio signal existing between the user device and the eNodeB base station, a quality of a radio signal existing between the user device and the eNodeB base station, an estimated bit rate of data traversing between the user device and the eNodeB based on the at least one buffer status report from an ability of the user device to receive data packets having a predetermined size (i.e. determine if user device is capable to obtain certain size data based on data size)).
 (Chowdhury, [124]).

Regarding Claims 8-9, they do not teach or further define over claim 1. Therefore, claims 8-9 are rejected for the same reason as set forth above in claim 1.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Surya, Du, Ishihara and Chowdhury further in view of Murashko et al. (US 2016/0337264 A1) hereafter Murashko and McBrearty et al. (US 6,829,638 A1) hereafter McBrearty.

Regarding claim 2, Liu in view of Surya, Du, Ishihara and Chowdhury teaches the non-transitory, computer-readable recording medium of claim 1.
Liu in view of Surya, Du, Ishihara and Chowdhury however does not teach wherein: when the data acquisition request includes the first list, the data acquisition request further includes previous request destination information indicating a server that has provided the first list to the mobile terminal; the process further comprises: determining whether the first list is valid based on a number of the data retention servers indicated in the first list and the previous request destination information; and acquiring the second list from the management server when the first list is not valid; and when the first list is not valid, the acquisition destination server is selected based on the communication speed with each of the data retention servers indicated in the second list.  
	Murashko teaches wherein: when the data acquisition request includes the first list, the data acquisition request further includes previous request destination information indicating a server that has provided the first list to the mobile terminal (fig. 7 and 9 and [71]: client device 410 transmits a request for network resource to proxy server 400.  In this illustrative example, the request includes routing information generated by proxy server 400 in steps S704 and S707-S708 of FIG. 7 (i.e. proxy server receives request with first list).  The routing information includes a destination identifier associated with server 421, the server pool label "420," and a first timestamp generated by proxy server 400 in step S704 (i.e. request destination indicates the server that provided the first list)); 
(fig. 9(902-903) and [72]: upon determining that the request includes routing information, proxy server 400 can determine whether the destination identifier included in the routing information is potentially invalid. For example, the server identifier associated with the server can have been changed.  The server itself can also have become non-operational (i.e. determine if the list in the request and the previous request destination information is valid)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara and Chowdhury to incorporate the teachings of Murashko and when the data acquisition request includes the first list with previous request destination information indicating a server that has provided the first list to the mobile terminal, determining whether the first list is valid. One of ordinary skilled in the art would have been motivated to combine the teachings in order to process a network request (Murashko, [70]).
	Liu in view of Surya, Du, Ishihara, Chowdhury and Murashko however does not teach acquiring the second list from the management server when the first list is not valid; and when the first list is not valid, the acquisition destination server is selected based on the communication speed with each of the data retention servers indicated in the second list.  
	McBrearty teaches acquiring the second list from the management server when the first list is not valid ([Col 5, 3-16]: After the desired network address is received from the user (input 310), proxy table 330 is searched for a matching address (step 320). If the current proxy server does not match the proxy server located in proxy table 330 (i.e. first list is invalid), "no" branch 380 is taken and the client computer switches its configuration settings (step 385) to identify the proxy server located in proxy table 330 before the request is sent to the web server (step 360) (i.e. when the first list is invalid, getting second list and selecting proxy server)); and 
	when the first list is not valid, the acquisition destination server is selected based on the communication speed with each of the data retention servers indicated in the second list ([Col 3, 62-67 and Col 4, 1-4]: selecting between proxy servers based upon the speed of the proxy server. The proxy server information is stored in an array named Proxy() (i.e. the destination server, here proxy server, is selected based on the speed)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara, Chowdhury and Murashko to incorporate the teachings of McBrearty and acquiring the second list from the management server when the first list is not valid and when the first list is not valid, the acquisition destination server is selected based on the communication speed with each of the data retention servers indicated in the second list. One of (McBrearty, [Col 3, 62-64]).

Regarding claim 3, Liu in view of Surya, Du, Ishihara, Chowdhury, Murashko and McBrearty teaches the non-transitory, computer-readable recording medium of claim 2.
	Murashko further teaches wherein, it is determined that the first list is valid in a first case where the number of the data retention servers indicated in the first list is one and the device that has provided the first list to the mobile terminal is the computer (fig. 7-8 and [65-66]: client device 410 transmits a request for network resource to proxy server 400.  The request includes routing information received from proxy server 400.  In this illustrative example, the request includes routing information generated by proxy server 400 in steps S704 and S707-S708 of FIG. 7. The routing information includes a destination identifier associated with server 421. Upon determining that the request includes routing information, proxy server 400 determines whether the routing information is potentially invalid (i.e. proxy server determines if the routing information is valid, here routing information is of server 421 as previously provided by proxy server in fig. 7(s707)), or in a second case where the number of the retention servers indicated in the first list is two or more.  
(Murashko, [70]).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Surya, Du, Ishihara, Chowdhury further in view of El Moumouhi et al. (US 2015/0208227 A1) hereafter Moumouhi.

Regarding claim 5, Liu in view of Surya, Du, Ishihara and Chowdhury teaches the non-transitory, computer-readable recording medium of claim 1.
Liu in view of Surya, Du, Ishihara and Chowdhury however does not teach wherein, in the creating of the fourth list, the fourth list that indicates, as the data retention server, a server present in a direction within a predetermined angle with respect to the movement direction of the mobile terminal from the current position of the mobile terminal to is created.  
Moumouhi teaches wherein, in the creating of the fourth list ([67-68]: Following receipt of the velocity vector [V], the ANDSF access point discovery server can generate (step S2) a list of the access points of the communications network to which the mobile terminal UE can connect, as a function of this velocity vector (i.e. creating fourth list)), the fourth list that indicates, as the data retention server, a server present in a direction within a predetermined angle with respect to the movement direction of the mobile terminal from the current position of the mobile terminal to is created ([48]: Reference is now made to FIG. 3 which illustrates a roaming management method of a mobile terminal in a communications network. This method is based especially on using the velocity vector [V] of the mobile terminal UE to select, at the level of an ANDSF access point discovery server, some access point from among all the access points to which this mobile terminal can attach. This velocity vector [V] is a vector comprising especially: a direction component of the mobile terminal, able to be expressed by an angle in a given referential; a location component of the mobile terminal, able to be expressed by coordinates (longitude, latitude) (i.e. fourth list containing access points present within predefined area (predefined area as described in [38], where each access point have certain coverage area) and certain angle of mobile terminal)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara and Chowdhury to further incorporate the teachings of Moumouhi and the fourth list that indicating the data retention server present in  (Moumouhi, [49]).

Regarding claim 6, Liu in view of Surya, Du, Ishihara and Chowdhury teaches the non-transitory, computer-readable recording medium of claim 1.
Moumouhi teaches wherein, in the creating of the fourth list, the fourth list that indicates, as the data retention server, a server present in a predetermined distance from the current position of the mobile terminal is created ([48]: Reference is now made to FIG. 3 which illustrates a roaming management method of a mobile terminal in a communications network. This method is based especially on using the velocity vector [V] of the mobile terminal UE to select, at the level of an ANDSF access point discovery server, some access point from among all the access points to which this mobile terminal can attach. This velocity vector [V] is a vector comprising especially: a direction component of the mobile terminal, able to be expressed by an angle in a given referential; a location component of the mobile terminal, able to be expressed by coordinates (longitude, latitude) (i.e. fourth list containing access points present within predefined area (predefined area as described in [38], where each access point have certain coverage area) and certain angle of mobile terminal). ([67-68]: Following receipt of the velocity vector [V], the ANDSF access point discovery server can generate (step S2) a list of the access points of the communications network to which the mobile terminal UE can connect, as a function of this velocity vector (i.e. creating fourth list))).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara and Chowdhury to further incorporate the teachings of Moumouhi and fourth list indicate the data retention server present in a predetermined distance from the current position of the mobile terminal is created. One of ordinary skilled in the art would have been motivated to combine the teachings in order to create a list of access point that mobile terminal can attach (Moumouhi, [49]).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Surya, Du, Ishihara and Chowdhury further in view of Murashko et al. (US 2016/0337264 A1) hereafter Murashko and Chatley et al. (US 2016/0359976 A1) hereafter Chatley.

Regarding claim 7, Liu in view of Surya, Du, Ishihara and Chowdhury teaches the non-transitory, computer-readable recording medium of claim 1.
Liu in view of Surya, Du, Ishihara and Chowdhury however does not teach wherein: a previous data acquisition source server that is an acquisition destination from which the mobile terminal previously acquired the data is indicated in the data acquisition request; and the process further comprises: determining whether a load of the computer when receiving the data acquisition request exceeds a predetermined value, and when the load exceeds the predetermined value, suspending an acquisition process of the second list and acquiring the data from the previous data acquisition source server.
	Murashko teaches wherein: a previous data acquisition source server that is an acquisition destination from which the mobile terminal previously acquired the data is indicated in the data acquisition request (fig. 7 and 9 and [71]: client device 410 transmits a request for network resource to proxy server 400.  In this illustrative example, the request includes routing information generated by proxy server 400 in steps S704 and S707-S708 of FIG. 7 (i.e. proxy server receives request with first list).  The routing information includes a destination identifier associated with server 421, the server pool label "420," and a first timestamp generated by proxy server 400 in step S704 (i.e. request destination indicates the server that provided the first list));  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara and Chowdhury to incorporate the teachings of (Murashko, [70]).
Liu in view of Surya, Du, Ishihara, Chowdhury and Murashko however does not teach the process further comprises: determining whether a load of the computer when receiving the data acquisition request exceeds a predetermined value, and when the load exceeds the predetermined value, suspending an acquisition process of the second list and acquiring the data from the previous data acquisition source server.
Chatley teaches the process further comprises: determining whether a load of the computer when receiving the data acquisition request exceeds a predetermined value (fig. 11B(1134) and [146]: the core server 102 determines whether the nearest of the near enough nodes is too busy (i.e., CAC over threshold?) (task 1134) (i.e. determine if the load on the node is over threshold)), and 
when the load exceeds the predetermined value, suspending an acquisition process of the second list and acquiring the data from the previous data acquisition source server ([146]:  If the answer to inquiry 1134 is “yes,” the core inquires whether any of the other “near enough” nodes are less busy (task 1138). If the answer to inquiry 1138 is “no,” then the core 102 directs the user request to the previously identified nearest node (task 1140) where it is queued for handling (i.e. when the load on the node is over threshold, using previously identified node for user request)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Surya, Du, Ishihara, Chowdhury and Murashko to incorporate the teachings of Chatley and determining whether a load of the computer when receiving the data acquisition request exceeds a predetermined value, when the load exceeds the predetermined value, suspending an acquisition process of the second list and acquiring the data from the previous data acquisition source server. One of ordinary skilled in the art would have been motivated to combine the teachings in order for inter-node load balancing (Chatley, [144]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Ueno et al., US 2016/0050288 A1: CONTENT TRANSMISSION METHOD, CONTENT TRANSMISSION DEVICE, AND RECORDING MEDIUM.
	b. Yamaoka et al., US 2018/0132126 A1: INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING APPARATUS, AND INFORMATION PROCESSING PROGRAM MEDIUM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453